Title: To Alexander Hamilton from Major General Henry Knox, 24 July 1782
From: Knox, Henry
To: Hamilton, Alexander



New Windsor [New York] 24 July 1782

I have been waiting my dear Hamilton, for a Crisis in the case of the intended retaliation for the murder of Huddy before I answer’d your favor of the 7th of last month. But it has yet to have arrived. A Captain of Cornwallis’s Army was brought up to the Jersey line by a mistake of General Hazens in lieu of an unconditional prisoner as a subject for execution. As this person is of considerable family it was thought proper to let his importance have all the influence possible, to obtain the delivery or the execution of the guilty person in New York. Fortunately for this a Captain of the 57 Regt has since been taken without any terms who probably will be the unhappy sufferer. Sir Guy Carleton in a late letter to the General says “the trial of Lippincot is finished and he shall soon forward the proceedings with some other documents” by which a conclusion may be fairly drawn that the Court martial have not found him guilty. From some conversations which I have had with the General on the subject he appears to think that it is impossible for him to recede from his first determinations, but that he shall not put [it] into execution untill every other method has been tried in vain.
As soon as he receives the proceedings from Genl Carelton he will probably repeat the demand he made to Genl Clinton that the guilty be punished before the innocent. After this possibly something may turn up to procrastinate the matter still further. You cannot but know that this affair has created much ill blood between the tories and regular troops in New York and this rancour seems to increase as the matter is protracted, and their fears alarmed. Therefore to agitate it with [out] coming to the ultimate point is in our favor.
My sentiments on frequent executions at this or any other period are very similar to yours. I am persuaded that after reflexions will convince dispasionate and enlightened minds that executions have been too frequent, under the color of the Laws of the different states and they will hereafter be recited to sully the purity of our cause. In the present case, I am pretty well convinced that, the representations, and the light in which the murder of Huddy has been received on both sides the lines will prevent a repetition of the crime and so far render retaliation unnecessary. But yet it will be difficult for the General circumstanced as he is with his own declarations, the resolution of Congress on the subject and the expectations of the people, to find reasons to justify him to the publick for a total suspension of the matter. If it can be done consistently he will be happy, not [to] be obliged to have recourse to a measure, the execution of which must cost him great pain.
We have no news. The General has not yet returned from Philadelphia where he has been to make some plans with Count de Rochambeau. However The affair [in] the West Indies is so important as to affect American operations. I am afraid we shall only be able this ⟨year beginning⟩ to eat Beef and drink Whiskey.
My dear Sir—with compliments to Mrs Hamilton    Your affectionate & Obt Servant

H. Knox
Colonel Hamilton

